CLEVENGER, Circuit Judge,
dissenting.
There is no question that the claims in suit are not literally infringed: I agree with the majority on that point. At issue is whether the jury verdict of infringement under the doctrine of equivalents is correct.
Metaullics challenged the jury verdict in its renewed motion for judgment as a matter of law, asserting that the patentee had surrendered, during prosecution, any claim to “volute” structure. The prosecution history clearly shows such a surrender, and therefore the district court should have granted Metaullics’s post-verdict motion.
The majority correctly notes that a pat-entee may limit the range of otherwise applicable equivalents as a result of assertions made during prosecution of the patent. Metaullics argues that the patentee surrendered any “volute” structure by comments made in the process of amending claim 19. Although claim 19 is not in suit, the majority recognizes that if there is a surrender of “volute” structure in connection with claim 19, the same surrender follows on any attempt by patentee to assert “volute” structure as equivalent to “non-volute” structure found in any of the claims in suit. So the bottom-line question is whether the record discloses a clear and unmistakable surrender of “volute” structure during the prosecution of claim 19.
The majority answers this question with a single phrase: “Cooper did not disavow subject matter that could include the potential equivalent of ‘non-volute’ represented by the accused pumps[ ].”
The majority ignores the portions of the file history pertinent to the sin-render inquiry. First, claim 19 was rejected as being anticipated by the Thut patent (U.S. Patent 4,786,230). By amending claim 19 to narrow “pump chamber” to “non-volute pump chamber” through the addition of the word “non-volute,” the patentee asserted that “[cjlaim 19, as amended recites subject matter which is neither disclosed nor suggested in Thut.”
Further, the patentee, referring to a discussion with the examiner during an interview, stated that:
[A]n important element of the claimed invention, which is not disclosed or suggested in the prior art, is the fact that the pump chamber is non-volute. Thut discloses, and in fact requires, a volute portion in the pump housing.... [T]he examiner agreed that Thut did not seem to disclose or suggest a non-volute pump chamber.
What is more, the applicant, in describing its new claim 33 which added at the same time claim 19 was amended, points out that new claim 33 recites a non-volute pump chamber, and states again that “Thut neither discloses nor suggests the use of a non-volute chamber.”
The full prosecution history of the amendment of claim 19, which I recite above, reveals a clear and unmistakable assertion by the patentee that his invention does not reach volute pump structure. This is so, because the claim was expressly amended to overcome the anticipation rejection over Thut: something present in Thut had to be removed from, or changed in, the patentee’s application to escape being treated as the same as Thut. The patentee chose to distinguish his invention over Thut by saying that his invention is limited to non-volute pump structure, whereas Thut directs his invention to volute pump structure.
Metaullics is correct: the patentee here has informed the interested public, through its clear and unmistakable assertions in the prosecution history, that it stakes no claim to volute pump structure. *483In doing so, the patentee surrenders any claim that volute pump structure can infringe the applicant’s patent under the doctrine of equivalents. See Bayer AG v. Elan Pharm. Research Corp., 212 F.3d 1241, 1251, 54 USPQ2d 1711, 1719 (Fed. Cir.), cert. denied, 531 U.S. 993, 121 S.Ct. 484,148 L.Ed.2d 457 (2000).
The majority remands the case for consideration of Metaullics’s post-verdict motion, the primary ground of which was that the jury verdict of equivalents infringement could not stand because of the prosecution history which is recounted above. The majority removes that ground from Metaulhcs, with no discussion or analysis of the prosecution history. As a matter of judicial process and incorrectness, I respectfully dissent.